DETAILED ACTION
This action is in response to applicant's amendment filed 07/12/22.
The examiner acknowledges the amendments to the claims.
Claims 1-11, 14, 16-19 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Miller on Monday, July 25, 2022.






The application has been amended as follows: 

To the claims: 
In Claim 7, line 4, after “umbrella”, --positioned coaxially around a primary tube-- is inserted.
In Claim 7, line 26, before “proximal end”, [[the]] is deleted and replaced with --a--.

Reasons for Allowance
Claims 1-11, 14, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, alone or in combination, teaches or renders
obvious, a device including, inter alia, a collapsible male element, a collapsible
female element, a collapsible filter umbrella, and a first removable cover, a second
removable cover, and a third removable cover that cover and uncover the male
element, the female element, and the filter umbrella, respectively, and a control system
controlling the first removable cover, the second removable cover, and the third removable cover to cover and uncover the male element, the female element, and the filter umbrella, respectively, as recited in independent claims 1, 4, and 7.
Additionally, none of the prior art of record, alone or in combination, teaches or
renders obvious a punch system including, inter alia, a male element having a plurality
of symmetrical spokes that increase in width toward a common circumference and
being deformable to a closed conical shape, wherein the ends of the spokes of the male
element form a cutting edge at the circumference of the conical shape, as recited in
independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771